Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-2, 10-12, 20-21, 28-29 are rejected under 35 USC 103(a) as being unpatentable over Takasu et al. “Kalman Filter based Integer Ambiguity Resolution Strategy for Long-Baseline RTK with Ionosphere and Troposphere Estimation” (of record in Applicant’s IDS). 

     As to claims 1, 11, 20, and 28, Takasu teaches a method, apparatus, means for, and non-transitory computer-readable medium for a rover station or connected device (pg.169, section real-time test of long baseline RTK fig.6, “connected device” corresponding to RTKNAVI), of Real-Time Kinematic (RTK) correction in Global Navigation Satellite System (GNSS) positioning of the rover station (see pg.164, left column the “rover r”), the method comprising (see pg.161 Introduction 1st paragraph teaches RTK positioning technique with GNSS): obtaining base station GNSS measurement information of one or more satellites from a base station (see pg.164 left column, “base station b”); determining, at the rover station, rover station GNSS measurement information of the one or more satellites (see pg.164 equation 3, teaching single difference btw receiver 4, b of Lk pseudorange measurement and carrier phase measurement); determining, at the rover station, one or more corrections based on the base station GNSS measurement information (see pg.162, table 1, and pg.167 table 3, teaching ephemeris and earth tides corrections); obtaining, at the rover station, a tropospheric difference based on the base station GNSS measurement information and the rover station GNSS measurement information (see pg.164-pg.165 right column 2nd paragraph, the section EKF formulation of long baseline RTK, equations 4 and 7 teaching difference of base station slant tropospheric delay and rover’s, i.e. estimated states by EKF include tropospheric ZWD and gradient parameters at rover and baes-station sites, i.e. based on “measurement information”); and determining, at the rover station, a position of the rover station based on the rover station GNSS measurement information, the one or more corrections, and the tropospheric difference (esp. c.f. pg.165 right column first two paragraphs teaching solving the EKF formulas 1 and 2 with RTK-GPS equations 4-9, the estimated rover antenna position is obtained based on the measurement information and corrections and the estimated states by EKF include tropospheric ZWD and gradients so the position is also based on the tropospheric difference). 
      Takasu doesn’t expressly teach transceiver, memory, and processing units coupled to the memory as well as non-transitory computer readable medium having instructions stored that when executed by processor causes the processor to perform the above (although this is all implied by fig.6). Please N.B., transceiver, memory, and processing units coupled to the memory as well as non-transitory computer readable medium are routine in the RTK art and it would be obvious to modify Takasu to incorporate these fundamental structures as implicit already in Takasu in order to execute the method recited in claim 1 and to have the apparatus and means of claims 11 and 20 perform their intended use and for the instructions of claim 28 to be executed accordingly.      As to claim 2, 12, 21, and 29, Takasu teaches claims 1, 11, 20, and 28, respectively, wherein determining the tropospheric difference based on the GNSS measurement information and the rover station GNSS measurement information comprises: applying a tropospheric model to a line-of-sight path of radio frequency (RF) signals from the one or more satellites to the base station to determine a first tropospheric delay in the base station GNSS measurement information; and applying the tropospheric model to a line-of-sight path of RF signals from the satellite to the rover station to determine a second tropospheric delay in the rover station GNSS measurement information (esp. c.f. pg.164 left column, last paragraph thru pg.165 right column, 2nd paragraph teaching the tropospheric model corresponding to mapping functions for hydrostatic and wet tropospheric delays according to popular NMF, the tropospheric model uses rover measurements but is equally applied to base station data to determine tropospheric delay as disclosed by model parameters for base stations being included in EKF state vectors).     As to claim 10, Takasu teaches the method of claim 1, wherein determining the tropospheric difference comprises determining a difference in a troposphere wet zenith delay residual in the base station GNSS measurement information and a troposphere wet zenith delay residual in the rover station GNSS measurement information (esp. c.f. pg.165 right column 2nd paragraph teaching tropospheric ZWD estimated states by EKF estimation by EKF along with difference of observation equations discloses the determining difference in corresponding residual).

Claims 3-5, 13-15, 22-24, and 30 are rejected under 35 USC 103(a) as being unpatentable over Takasu (of record) in view of Whitehead US 2011/0025555. 

     As to claims 3, 13, 22, and 30, Takasu teaches claims 1, 11, 20, and 28. 
    Takasu doesn’t expressly teach further comprising: receiving, at the rover station, additional rover station GNSS measurement information of one or more additional satellites for which base station GNSS measurement information is not obtained; and correcting the additional rover station GNSS measurement information by performing orbital clock corrections on the additional rover station GNSS measurement information using information from a correction service; and wherein the determining the position of the rover station is additionally based on the corrected additional rover station GNSS measurement information. 
     However, Whitehead teaches (see fig.1b) receiving, at the rover station, additional rover station GNSS measurement information 111 of one or more additional satellites (set 2) for which base station GNSS measurement information is not obtained (see fib.1b and [0042]); and correcting the additional rover station GNSS measurement information by performing orbital clock corrections on the additional rover station GNSS measurement information using information from a correction service (see [0043, 0054] and fig.1B); and wherein the determining the position of the rover station is additionally based on the corrected additional rover station GNSS measurement information (see [0044] and fig.1B).
      It would be obvious for a skilled artisan to modify Takasu with the teachings of Whitehead with regards to the modulating of additional rover station gnss measurement information, etc., as recited in the claims, for the benefit of adjustment accounting for parameter changes in the model and to compensate for errors in the models so that the station position is based on corrected station measurement information. 
     As to claims 4, 14, and 23, Takasu and Whitehead teach the claims 3, 13, and 22. The cited art doesn’t expressly teach further comprising determining a tropospheric delay of the additional rover station GNSS measurement information by applying a tropospheric model to a line-of-sight path of RF signals from the one or more additional satellites to the rover station; and wherein the determining the position of the rover station is additionally based on the tropospheric delay of the RF signals. However, the cited art does teach computing the tropospheric delays of rover and base station being well-known possibility in long-baseline RTK (esp. c.f. Takasu/Whitehead teachings regarding slant tropospheric delays model in claim 2 above). It would be obvious to modify the cited art by implementing the computing delays and applying the modeling to tropospheric delays for the benefit of modeling the tropospheric difference and tropospheric delay of additional measurements (e.g. see Whitehead [0065] equation 3).      As to claims 5, 15, and 24, Takasu teaches the claims 1, 11, and 20, wherein the determining the position of the rover station further comprises estimating receiver clock and inter-signal biases, wherein: the determining the position of the rover station is additionally based on the estimated the receiver clock and inter-signal biases; and the determining the position of the rover station is performed without calculating a double difference (DD) between a value related to the satellite and a corresponding value related to a reference satellite (esp. c.f. [0006-0010, 0042] of Whitehead, teaching single differencing RTK methods for multi-frequency of multi-constellation GNSS).
         Claims 6-7, 9, 16-17, 19, 20,  are rejected under 35 USC 103(a) as being unpatentable over Takasu, of record, in view of Drescher et al. US 2017/0045624. 
     As to claims 6, 16, 25 Takasu teaches the claim 1, 11, 20 Takasu doesn’t expressly teach the limitations of claim 6. However, Drescher teaches wherein (see figs.3 and 13) a connected device 300 comprising a device 360/370 communicatively connected with a data communication network (see [0075, 0189]): receives (s170) the base station GNSS measurement information from the base station via the data communication network (esp. c.f. [0095, 0193]); determines the tropospheric difference (esp. c.f. [0092]). Drescher doesn’t expressly teach provides the base station GNSS measurement information and the tropospheric difference to the rover station. However, Drescher does teach that the server 300 (corresponding to the recited ‘connected device’) and the rover are capable of performing any step of the rover-side processing (Drescher [0075]). As such, a skilled artisan would modify Takasu by letting the connected device perform the computation of tropospheric difference and leaving the other processing to the rover in order to decrease the processing requirements for the connected device, i.e. server of Whitehead.      As to claim 7, 17, 26 Takasu and Drescher teach the claim 6, 16, and 25, wherein the connected device provides the base station GNSS measurement information, the tropospheric difference, or both, to the rover station via wireless signals or via the data communication network (esp. c.f. Drescher [0064] teaches disclosing correction information transmitted in any kind of format e.g. using IP packets transmitted through terrestrial radio link, etc.).

     As to claims 9, 19, 27 Takasu and Drescher teach the claim 6,  16, 25 wherein the connected device further provides precise orbital clock information to the rover station via wireless signals or via the data communication network (esp. c.f. Drescher [0079] teaching correction information comprises precise satellite orbits and clocks).
Claim 8 and 18 is rejected under 35 USC 103(a) as being unpatentable over Takasu and Drescher, of record, and further in view of Tomita Hitoshi et al. WO 2020/017307, of record in Applicant’s IDS. 
     As to claim 8 and 18, Takasu and Drescher teach the claim 6 and 16. Takasu and Drescher don’t expressly teach wherein the connected device provides the base station GNSS measurement information, the tropospheric difference, or both, in response to a request from the rover station received via wireless signals or via the data communication network, however, this limitation is taught by Tomita Hitoshi (esp.c.f. claim 1 of Tomita Hitoshi). It would be obvious to modify Takasu and Drescher by having the server provide the base station gnss measurement information as taught by Tomita Hitoshi for the benefit of having ground management device transmitting correction data in response to request from on-vehicle device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646